                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:15-CT-3177-FL

 THOMAS COVINGTON, JR.,                      )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )                       ORDER
                                             )
 FRANK PERRY, GEORGE T.                      )
 SOLOMON, and BETTY BROWN,                   )
                                             )
                Defendants.                  )


       This matter is before the court on the parties’ cross motions for summary judgment (DE 56,

60), filed pursuant to Federal Rule of Civil Procedure 56. The motions were fully briefed and thus

the issues raised are ripe for decision. For the reasons stated below, plaintiff’s motion is GRANTED

in part and DENIED in part, and defendants’ motion is GRANTED in part and DENIED in part.

                                 STATEMENT OF THE CASE

       On July 16, 2015, plaintiff, a state inmate proceeding pro se, filed the instant civil rights

action pursuant to 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), 42 U.S.C. §§ 2000cc et seq., alleging defendants failed to accommodate his requests

for a specialized “halal” diet mandated by his Islamic faith. Plaintiff named as defendants Betty

Brown (“Brown”), the North Carolina Department of Pubic Safety (“DPS”) Chaplaincy Director;

George Solomon (“Solomon”), DPS Director of Prisons; and Frank Perry (“Perry”), the Secretary

of DPS. As relief, plaintiff seeks a permanent injunction requiring defendants to provide plaintiff

with “halal meals,” nominal and punitive damages, and costs.

       On March 2, 2016, defendants filed answer and motion to dismiss. On November 15, 2016,
the court denied defendants’ motion to dismiss and thereafter entered case management order

governing discovery and dispositive motions practice. Following completion of the initial discovery

period, the court scheduled a settlement conference before United States Magistrate Judge James

E. Gates, and appointed North Carolina Prisoner Legal Services, Inc. (“NCPLS”) to represent

plaintiff at the conference. The settlement conference was held on October 27, 2017, but the parties

were unable to resolve the matter. Thereafter, NCPLS entered general notice of appearance on

behalf of plaintiff, and the court reopened discovery and set new deadlines for dispositive motions.

After multiple extensions of the case management deadlines, the second discovery period closed on

July 2, 2018.

       On August 1, 2018, the parties filed the instant cross motions for summary judgment.

Plaintiff’s motion requests partial summary judgment on his claims for injunctive relief, arguing that

the undisputed record evidence establishes defendants violated RLUIPA and the First and

Fourteenth Amendments by failing to accommodate his requests for a halal diet. In support of the

motion, plaintiff filed statement of material facts and appendix thereto, which included the

following: 1) personal declarations of plaintiff, inmate Tykeem Thomas, and inmate Malcolm

Pfeiffer-el; 2) DPS food and nutrition management policies and procedures; 3) Scotland Correctional

Institution (“Scotland C.I.”) standard operating procedures; 4) excerpts from defendants’ discovery

responses; 5) DPS recipes; 6) DPS food costs and menu information; 7) certain internal DPS emails;

8) DPS Religious Practices Reference Manual; 9) photographs of the Scotland C.I. kitchen; and 10)

Mark Shuman’s deposition transcript.

       Defendants’ motion seeks summary judgment on each of plaintiff’s claims, on the grounds

that the undisputed record evidence establishes defendants did not violate plaintiff’s rights under


                                                  2
RLUIPA or any constitutional provisions, and that they are entitled to qualified immunity on

plaintiff’s damages claims. In support of the motion, defendants also filed statement of material

facts and appendix thereto, which included plaintiff’s “offender public information” (maintained on

a DPS website), personal affidavits of defendant Brown and Kelly Harris, DPS Religious Practices

Reference Manual, excerpts of Mark Shuman’s deposition, and excerpts from defendants’ discovery

responses. The motions were fully briefed. Defendants’ response to plaintiff’s motion for summary

judgment included second affidavit of Kelly Harris.

                                 STATEMENT OF THE FACTS

       As both parties have moved for summary judgment, the court recounts the undisputed facts

and each party’s version of relevant disputed facts. In 1999, plaintiff was convicted of attempted

first-degree murder, and he was sentenced a minimum term of 13 years and 7 months in DPS

custody. (Offender Info. (DE 62-1)). In 2013, plaintiff was transferred to Scotland C.I., his current

place of incarceration and the institution where the relevant events occurred. (Pl.’s Decl. (DE 58-1)

¶¶ 3-4). Plaintiff is a devout Muslim, who has practiced Islam since 2004. (Id. ¶ 5).

A.     Halal Diet

       Plaintiff believes his faith requires a halal diet. (Id. ¶ 7). The term halal in the Islamic faith

means “permissible” and as used herein refers to food items that Muslims are permitted to eat. (Id.)

Foods that are forbidden are known as “haram” and include pork and its byproducts, alcohol, and

meat and its byproducts from animals not slaughtered according to Islamic law. (Id. ¶ 7; Defs’ Disc.

Resps. (DE 58-6) at 4). For non-pork meats to qualify as halal, they must come from a healthy

animal that was slaughtered by having its throat cut and blood drained. (Pl.’s Decl. (DE 58-1) ¶ 8;

Harris Aff. (DE 62-4) ¶ 10). Muslims are permitted to eat all foods that are not prepared using


                                                   3
haram products and that have not been contaminated during preparation with haram products. (Pl.’s

Decl. (DE 58-1) ¶¶ 10-11; Defs.’ Disc. Resps. (DE 58-6) at 25). Plaintiff believes that consuming

any haram food is a profound sin that is repugnant to his faith. (Pl’s Decl. (DE 58-1) ¶ 10).

        Plaintiff’s faith does not require that he eat meat. (Id. ¶ 11). Plaintiff thus acknowledges that

he can eat vegan or vegetarian meals, so long as such meals are not contaminated by haram products,

though he would strongly prefer to eat halal-certified meats. (Id.)

B.      DPS Religion and Diet Policies

        DPS’s food and nutrition policy provides for specialized diets for members of certain

religious groups, which include kosher, vegan, and a non-meat alternate. (DPS Food & Nutrition

Mgmt. Policies & Procedures (DE 58-4) at 24). With respect to kosher food, the policy provides

that “[f]oods provided, except fresh fruits, fresh vegetables and commercially prepared fluid milk,

are certified by a recognized Orthodox Standard such as ‘U’, ‘K’, or ‘CRC’. No pork or pork

derivatives are used. Dairy is not served in the same meal as meat, chicken or fish.” Id. The policy

also imposes certain requirements designed to avoid contamination of kosher foods, including using

separate equipment and kitchen utensils for kosher meals, washing kosher utensils before non-kosher

utensils, storing kosher meals and utensils separately from non-kosher items, and special training

for food workers preparing kosher foods. (Id. at 26-30). Kosher meals are only available to inmates

who are validated1 as Jewish, Hebrew Israelite, or members of the House of Yahweh or Assemblies

of Yahweh. (Id. at 26; Harris Aff. (DE 62-4) ¶ 7). At Scotland C.I., food service staff implement

this policy by preparing kosher meals in a separate kitchen area known as the “kosher cage” using

specially shaped and colored utensils for preparing kosher meals, and storing food in specially

         1
           Inmates must complete “Form DC-883 Request for Religious Accommodation” and receive approval from
prison officials to obtain a kosher or other specialized diet. (Harris Aff. (DE 62-4) ¶ 8).

                                                     4
designated kosher areas. (Shuman Dep. Tr. (DE 58-12) at 24-27; Scotland C.I. Photographs (DE

58-11) at 1-4).

       DPS policy also provides a vegan meal option, defined as “[a] menu that excludes meat,

poultry, fish, eggs, milk and their by-products.” (DPS Food & Nutrition Mgmt. Policies &

Procedures (DE 58-4) at 24). This diet is only available to validated members of Rastafarian,

Buddhist, or Hindu religions. (Id. at 25; Harris Aff. (DE 62-4) ¶ 7). At Scotland C.I., vegan meals

are prepared by inmates who receive specialized training and on a cook line separated from the

regular cook line. (Shuman Dep. (DE 58-12) at 29-31).

       DPS also provides a non-meat alternate entree, defined as “[a] vegetarian entree offered as

a substitute for the meat entree that may include eggs, milk and milk products. Meat, poultry and

fish are excluded.” (DPS Food & Nutrition Mgmt. Policies & Procedures (DE 58-4) at 24). DPS

refers to the non-meat alternative as the “lacto-ovo tray.” (Defs.’ Disc. Resps. (DE 58-6) at 8; Harris

Aff. (DE 62-4) ¶ 5). The non-meat alternate entree does not contain any meat products and is

otherwise halal-compliant. (Harris Aff. (DE 62-4) ¶¶ 13-14). With the exception of the meat entree,

however, all food items served on the lacto-ovo tray are the same as the items provided on the

regular tray. (Defs.’ Disc. Resps. (DE 58-6) at 8; Shuman Dep. Tr. (DE 85-12) at 45). The side

dishes for the lacto-ovo and regular trays are prepared on the same cook line. (Shuman Dep. Tr. (DE

58-12) at 45). Side items prepared with meat byproducts may be served on the lacto-ovo tray. (See

Recipes (DE 58-7)).

       Muslim inmates are not permitted kosher or vegan diets and DPS does not otherwise provide

them with a specialized halal diet, but they can select the lacto-ovo tray containing the non-meat

alternate entree. (Pl.’s Decl. (DE 58-1) ¶ 12; DPS Religious Practices Reference Manual (DE 58-10)


                                                  5
at 65; Harris Aff. (DE 62-4) ¶ 11). In 2011, defendant Brown (DPS chaplaincy director) consulted

DPS clinical chaplains Khalil Akbar and Oliver Mohammad, both of whom are Imams, concerning

dietary restrictions for practicing Muslims. (Defs’ Disc. Resps. (DE 58-6) at 5). Mohammad

responded with the following email:

       Since the N.C. Department of Corrections have been mandated by the Courts to
       provide Kosher meals for Jewish inmates a precedence has been set. This
       necessitates having to reconsider Islamic diets in the [DPS] in a much broader way.

       It is a majority Islamic opinion that Muslim [sic] can eat Kosher meals but Halal is
       preferred. As more inmates request the kosher meal it is prompting Muslim inmates
       to now request Halal as a preference over kosher and the Non-meat Alternative Diet.

       Our response to these new request [sic] for Halal should be within the spirit of the
       precedence that has been set for Kosher meals. Care has to be taken to ensure our
       response keeps with the mandate of RLUIPIA [sic] (Religious Land Use
       Institutionalized Persons Act) Law which says we must use the least restrictive
       means when limiting a religious practice.

(Email from clinical chaplain Mohammad to Betty Brown and Khalil Akbar (DE 58-9) at 2).

Despite this email correspondence, the DPS Religious Practices Reference Manual provides only

that Muslim inmates “may select either a Lacto-Ovo-Vegetarian Diet or Non-Meat Alternate

Entree.” (DPS Religious Practices Reference Manual (DE 58-10) at 65).

       As discussed further below, defendants have not provided halal diets in part because they

believe the lacto-ovo vegetarian option provides Muslim inmates with a halal-compliant option.

(Harris Aff. (DE 64-2) ¶¶ 14-15).

C.     Scotland C.I. Food Preparation

       Mark Shuman, the head food administrator at Scotland C.I., testified that Scotland’s primary

concern with respect to Muslim dietary restrictions is to ensure Muslim inmates do not eat pork,

which he accomplishes by marking all dishes that contain pork on the menu. (Shuman Dep. Tr. (DE


                                                6
58-12) at 57-58). Scotland C.I. also makes certain meal-plan changes to accommodate fasting

during the holy month of Ramadan. (Id.) Scotland C.I. takes no additional measures to ensure

Muslims receive a halal diet, and such inmates are “left to police themselves.” (Id.) DPS has not

considered providing halal-certified meals since at least 2012. (Harris Aff. (DE 62-4) ¶ 11; Brown

Aff. (DE 62-4) ¶ 13; Defs. Disc. Resps. (DE 58-6) at 9).

       DPS provides written recipes to inmate food service employees to prepare meals. (DPS

Recipes (DE 58-7)). Inmates are expected to strictly follow the recipes when preparing meals.

(Shuman Dep. Tr. (DE 58-12) at 13). Former inmate food service employees, however, testified that

Scotland C.I. kitchen staff were permitted to add ingredients to the recipes, including chicken base

and beef base, to enhance flavor. (Pl.’s Decl. (DE 58-1) ¶ 18; Thomas Decl. (DE 58-2) ¶ 17). For

his part, Shuman testified that since he assumed supervisory responsibility for the Scotland C.I.

kitchen, inmate workers are not permitted to deviate from the recipes, and corrections officers

closely monitor the inmates to ensure they do not add extra ingredients. (Shuman Dep. Tr. (DE 58-

12) at 13-14).

       Certain side items served on the lacto-ovo trays contain meat products. (Shuman Dep. Tr.

(DE 58-12) at 40-41). For example, three side dishes served in winter and spring of 2018 – rice

pilaf, cornbread stuffing, and turnip greens – require chicken base. (DPS Recipes (DE 58-7) at 2-4).

The chicken base contained in these products is not halal-certified. (Shuman Dep. Tr. (DE 58-12)

at 55; Pl.’s Decl. (DE 58-1) ¶ 17). Plaintiff has consumed these side dishes “several times” in 2018,

and did not know they contained haram products at the time. (Pl.’s Decl. (DE 58-1) ¶ 20). DPS

records also establish that in winter and spring of 2018, these dishes were served four or five times

in each five-week menu cycle. (DPS Food Costs & Menu Info. (DE 58-8) at 5-8). The side dishes


                                                 7
prepared with meat byproducts are not marked as containing meat, and thus plaintiff cannot

differentiate which side dishes contain non-halal certified meat byproducts and which do not.

(Shuman Dep. Tr. (DE 58-12) at 36-37; Pl.’s Decl. (DE 58-1) ¶ 20). Additionally, plaintiff and other

inmates2 have testified that, as recently as 2015, recipes for DPS side items “often” included non-

halal certified animal byproducts, including the recipes for beans, rice, gravy, potatoes, vegetables,

and pasta sauce, all of which have been served on the lacto-ovo trays. (Pl.’s Decl. (DE 58-1) ¶¶ 13-

17; Thomas Decl. (DE 58-2) ¶¶ 14-15; Pfeiffer-El Decl. (DE 58-3) ¶¶ 9, 11, 13-14).

         Halal food items can be “contaminated” if they come into contact with haram products. (See

Pl.’s Decl. (DE ) ¶ 11; Harris Aff. (DE 62-4) ¶ 10). Neither DPS nor Scotland C.I. require anti-

contamination procedures for lacto-ovo trays similar to the procedures required for kosher food.

(Shuman Dep. Tr. (DE 78-12) at 57-58). Lacto-ovo trays are prepared on the same cook line as

regular trays that contain haram products,3 and the same utensils are used for both lacto-ovo side

dishes and regular side dishes. (Id. at 41-43, 45). Scotland C.I. also employs “blind feeding” where

inmates are not allowed to see the food as it is prepared. (Shuman Dep. Tr. (DE 58-12) at 59-60).

Thus, plaintiff is not able to identify which foods have been contaminated with haram, and which

remain halal. (Pl.’s Decl. (DE 58-1) ¶ 20).

         Shuman testified that inmate workers in the kitchen never handle food items without gloves

and are expected to change gloves whenever leaving their assigned work areas, upon finishing


         2
           Plaintiff and inmate Thomas worked in the Scotland C.I. kitchen for brief periods in 2014 and 2015, and
plaintiff has also worked at other DPS kitchens. (Pl.’s Decl. (DE 58-1) ¶ 15; Thomas Decl. (DE 58-2) ¶ 8). Inmate
Pfeiffer-El worked in the Columbus Correctional Institution kitchen in 2012 and 2013, and the Harnett Correctional
Institution kitchen in 1998 and 1999. (Pfeiffer-El Decl. (DE 58-3) ¶ 9). The recipes for each entree and side dish are
uniform across all DPS institutions. (See DPS Recipes (DE 58-9)).
         3
           The lacto-ovo entree is prepared on a separate side of the cook line, using utensils that are used only for the
lacto-ovo entree. (Shuman Dep. Tr. (DE 58-12) at 46).

                                                            8
preparation of a food product, or before touching anything after they handled meat. (Shuman Dep.

Tr. (DE 58-12) at 48-49). Plaintiff and other inmates, however, have observed cross-contamination

between halal and haram food products occur in the kitchen, including because inmate workers

failed to change gloves after handling haram foods, and because utensils used to cook haram foods

were not thoroughly cleaned before cooking vegetarian items. (Pl.’s Decl. (DE 58-1) ¶ 19; Thomas

Decl. (DE 58-2) ¶¶ 18-20). Plaintiff and the inmate declarants have not worked in the Scotland C.I.

kitchen since Shuman became the food services administrator. (Pl.’s Decl. (DE 58-1) ¶ 19; Thomas

Decl. (DE 58-2) ¶¶ 18-20; Shuman Dep. Tr. (DE 58-12) at 6).

D.      Harris Affidavit

        Defendants filed affidavit of Kelly Harris, DPS director of food and nutrition management,

in support of their motion for summary judgment.           (DE 62-4).    Harris is responsible for

understanding dietary requirements of DPS inmates and overseeing establishment of DPS menus.

(Id. ¶ 4). Harris also works with defendant Brown to create diets for inmates with religious

accommodations. (Id.)

        Harris testified that DPS has refused prior requests for halal diets due to cost and security

concerns. (Id. ¶¶ 16-23). As to cost, Harris contacted a vendor and determined the expected cost

of pre-prepared halal meal trays would be approximately $4.00 per tray, whereas the current meal

trays cost $1.00 per regular tray, and $1.10 per kosher tray. (Id. ¶ 18). Harris estimates that DPS

currently houses 2,149 Muslim inmates, and that at least two, and possibly three halal meal trays

would be required for each Muslim inmate that requests a specialized halal diet. (Id. ¶¶ 19-20).

Additionally, DPS spent approximately $36,491,010.42 on food at its prison facilities in the last

fiscal year. (Id. ¶ 17).


                                                 9
       As to security concerns, Harris testified that if DPS provided a specialized halal diet, certain

inmates may “manipulate” their religious preferences in order to obtain the diet. (Id. ¶ 21). DPS

also cannot provide special facilities for separately preparing halal meals at each of its correctional

institutions. (See id. ¶ 22). When DPS began offering kosher meals, it observed a sharp increase

in the number of inmates requesting such diets, requiring numerous transfers to DPS facilities

offering kosher diets. (Id. ¶ 23). Harris testified “on information and belief” that inmates were

requesting kosher diets to obtain transfers to those prisons offering kosher diets to engage in gang

and other illicit “collective activity.” (Id. ¶ 24). Thus, Harris posits that if DPS makes a halal diet

available and provision of the halal diet requires separate facilities, certain inmates may fabricate

their religious beliefs to secure transfer to a prison that offers the halal diet, where they can more

easily engage in gang or other illicit group activity. (See id. ¶¶ 21-24).

E.     Administrative Remedies

       Prior to filing the instant lawsuit, plaintiff filed an administrative grievance requesting DPS

officials provide a halal diet. (Compl. Ex. A (DE 1-1)). DPS denied plaintiff’s request, and the

decision was affirmed throughout all administrative appeals. (Id.) DPS staff have not contacted

plaintiff about accommodating his request for a halal diet. (Pl’s Decl. (DE 58-1) ¶ 23).

       DPS also maintains a religious practices committee, which considers inmate requests for

religious accommodations. (Brown Aff. (DE 62-2) ¶ 9). Plaintiff did not submit an official request

for a halal diet to the religious practices committee. (Id. ¶ 17).

                                           DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate when there exists no genuine issue of material fact, and


                                                  10
the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, 477 U.S. 242, 247 (1986). The party seeking summary judgment bears the burden

of initially coming forward and demonstrating an absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met its burden, the

nonmoving party “may not rest upon the mere allegations or denials of his pleading” but “must set

forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 248-49;

see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The

nonmoving party thus “bears the burden of showing, by means of affidavits or other verified

evidence, that [a] genuine dispute of material fact exists.” Bouchat v. Baltimore Ravens Football

Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). There is no issue for trial unless there is sufficient

evidence favoring the non-moving party for a jury to return a verdict for that party. Anderson, 477

U.S. at 250. Where the parties file cross motions for summary judgment, the court “must review

each motion separately on its own merits to determine whether either of the parties deserves

judgment as a matter of law” and take care to “resolve all factual disputes and any competing,

rational inferences in the light most favorable to the party opposing that motion.” Rossignol v.

Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (internal quotation marks and citations omitted).

B.     Analysis

       1.      RLUIPA Claim

       In relevant part, RLUIPA provides:

       No government shall impose a substantial burden on the religious exercise of a
       person residing in or confined to an institution . . ., even if the burden results from
       a rule of general applicability, unless the government demonstrates that imposition
       of the burden on that person—

       (1) is in furtherance of a compelling governmental interest; and

                                                 11
        (2) is the least restrictive means of furthering that compelling governmental interest.

42 U.S.C. § 2000cc-1(a). “RLUIPA thus protects institutionalized persons who are unable freely

to attend to their religious needs and are therefore dependent on the government’s permission and

accommodation for exercise of their religion.” Cutter v. Wilkinson, 544 U.S. 709, 721 (2005).

        Under RLUIPA, the plaintiff bears the initial burden of showing that the challenged policy

substantially burdens his exercise of his religion. See 42 U.S.C. § 2000cc-2(b). The statute defines

“religious exercise” as “any exercise of religion, whether or not compelled by, or central to, a system

of religious belief.” 42 U.S.C. § 2000cc-5(7)(A); Smith v. Ozmint, 578 F.3d 246, 251 (4th Cir.

2009). A “‘substantial burden’ is one that puts substantial pressure on an adherent to modify his

behavior and to violate his beliefs, . . . or one that forces a person to choose between following the

precepts of her religion and forfeiting governmental benefits, on the one hand, and abandoning one

of the precepts of her religion on the other hand.” Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir.

2006) (quotations, citation, and alterations omitted); see also Holt v. Hobbs, 135 S. Ct. 853, 862

(2015) (holding prisoner established substantial burden under RLUIPA because prison regulation

prohibiting half-inch beard “put petitioner to [the] choice” between punishment and violating his

religious beliefs).

        Once the inmate makes a prima facie showing, the burden shifts to the government to prove

that “the burden in question is the least restrictive means of furthering a compelling governmental

interest.” Smith, 578 F.3d at 250. “‘RLUIPA adopts a ... strict scrutiny’ standard.” Couch v. Jabe,

679 F.3d 197, 203 (4th Cir. 2012) (quoting Lovelace, 472 F.3d at 198 n. 8). Under RLUIPA, the

court must give “due deference to the experience and expertise of prison and jail administrators in

establishing necessary regulations and procedures to maintain good order, security and discipline,


                                                  12
consistent with consideration of costs and limited resources.” Cutter, 544 U.S. at 723 (quotation

omitted); Smith, 578 F.3d at 252 (quotations omitted). “However, ‘a court should not rubber stamp

or mechanically accept the judgments of prison administrators.’ . . . Rather, due deference will be

afforded to those explanations that sufficiently ‘take[ ] into account any institutional need to

maintain good order, security, and discipline.’” Couch, 679 F.3d at 201 (quoting Lovelace, 472 F.3d

at 190); see also Holt, 135 S. Ct. at 866. While cost in some cases can be a compelling governmental

interest, RLUIPA “may require a government to incur expenses in its own operations to avoid

imposing a substantial burden on religious exercise.” 42 U.S.C. § 2000cc-3(c); Holt, 135 S. Ct. at

860.

        Defendants do not dispute that plaintiff’s requests for a halal diet qualifies as a “religious

exercise” under RLUIPA, or the sincerity of plaintiff’s religious beliefs. Thus, plaintiff’s burden

is discharged by showing that failure to provide a halal diet is a substantial burden on his religious

exercise. See 42 U.S.C. § 2000cc-1(a). Plaintiff satisfies the substantial burden test.

        Plaintiff’s evidence establishes (and defendants do not provide evidence to the contrary) that

certain side dishes containing haram animal byproducts – cornbread stuffing, turnip greens, and rife

pilaf – were served on the lacto-ovo tray approximately once per week in the winter and spring of

2018.4 (See Defs’ Resp. Mem. (DE 64) at 5-6; DPS Recipes (DE 58-7) at 2-4; DPS Food Costs &

Menu Info. (DE 58-8) at 5-8). Additionally, plaintiff and two other inmates who worked in DPS

kitchens (including at Scotland C.I.) testified that as recently as 2015 multiple additional side dishes

included on the lacto-ovo tray were prepared using haram animal byproducts. (Pl.’s Decl. (DE 58-1)

¶¶ 13-17; Thomas Decl. (DE 58-2) ¶¶ 14-15; Pfeiffer-El Decl. (DE 58-3) ¶¶ 9, 11, 13-14).

       4
         These side dishes were prepared with chicken base that is no halal-certified. (DPS Recipes (DE 58-7) at 2-4;
(Shuman Dep. Tr. (DE 58-12) at 55; Pl.’s Decl. (DE 58-1) ¶ 17).

                                                        13
Defendants have not challenged this evidence. Plaintiff also cannot determine which foods contain

haram products and which do not before obtaining his tray. (Shuman Dep. Tr. (DE 58-12) at 59-60).

And perhaps most telling, defendants’ “admitted” the following assertion in plaintiff’s statement of

material facts: “as a result of recipes for foods served to plaintiff requiring haram ingredients, other

foods being contaminated with haram ingredients during prep and service, and plaintiff often having

no way of knowing which foods are halal, it is often impossible for plaintiff to maintain a halal diet.”

(Pl.’s SOMF (DE 57) ¶ 32; Defs’ Resp. Pl.’s SOMF (DE 65) ¶ 32).5

         In light of the foregoing, based upon the undisputed facts presented in the current record,

without any modification of current recipes and food preparation practices by defendants, plaintiff

is therefore forced to choose between eating haram dishes, or going hungry.6 Because plaintiff is

forced to choose between violating the precepts of his religion and going hungry, DPS’s policy

requiring him to use the lacto-ovo diet substantially burdens his religion. Holt, 135 S. Ct. at 862;

Lovelace, 472 F.3d at 187.7

         The court also notes plaintiff is not relying on isolated errors in food preparation to establish

substantial burden on his religious exercise. See Colvin v. Caruso, 605 F.3d 282, 293 (6th Cir.2010)

(holding “isolated incidents” of defendants providing non-kosher foods insufficient to establish


         5
         Plaintiff specifically raised this issue in his response to defendants’ motion for summary judgment, and
defendants did not file reply stating this admission was made in error.
         6
        Defendant maintains that the lacto-ovo entree is halal-compliant, and that there is minimal risk for cross
contamination of the entree because it is prepared on a different side of the cook line. (Defs’ Mem. (DE 63) at 13-14).
Defendant does not suggest, however, that plaintiff can obtain all his dietary needs by eating only the entree.
         7
           By comparison, in another case in this court where a plaintiff prisoner alleged RLUIPA violations, the court
held that the plaintiff failed to establish a substantial burden on his religious exercise when DPS officials refused his
religious accommodation request for a vegan diet. Miles v. Guice, No. 5:13-CT-3193-FL, 2016 WL 5349743, at *10
(E.D.N.C. Sept. 23, 2016), aff’d in relevant part, vacated in part on other grounds, remanded, 688 F. App’x 177 (4th Cir.
2017). In Miles, however, the plaintiff failed to establish that eating a lacto-ovo vegetarian diet required him to eat meat
byproducts. See id. As set forth above, plaintiff has made the requisite showing here.

                                                            14
substantial burden); Abdulhaseeb v. Calbone, 600 F.3d 1301, 1321 (10th Cir. 2010). Plaintiff was

apparently provided haram products weekly for the entire winter and spring 2018 seasons.

Plaintiff’s undisputed evidence also establishes that multiple additional side dishes containing haram

products were served on the lacto-ovo trays as recently as 2015.

       Because plaintiff has established a substantial burden on his religious exercise, the burden

now shifts to defendants to establish that the burden “is the least restrictive means of furthering a

compelling governmental interest.” Smith, 578 F.3d at 250. The test is not satisfied through

advancing “broadly formulated interests” such as generalized concerns about cost or security, but

“requires the Government to demonstrate that the compelling interest test is satisfied through

application of the challenged law to the person – the particular claimant whose sincere exercise of

religion is being substantially burdened.” Holt, 135 S. Ct. at 863 (internal quotation omitted).

Accordingly, defendants must establish that failing to provide plaintiff a haram diet furthers a

compelling government interest. Id.

       Defendants argue that providing haram-certified meats to all Muslim inmates would

significantly increase DPS food costs and create security issues because inmates may fabricate their

religious beliefs to obtain transfer to prisons that offer halal diets. (Defs’ Memo. (DE 63) at 17-18;

Harris Aff. (DE 62-4) ¶¶ 16-23). As set forth above, Harris testified that ordering pre-prepared halal

meal trails would cost approximately $4.00 per tray, whereas current meal trays cost approximately

$1.00 per tray for the regular diet. (Harris Aff. (DE 62-4) ¶ 18). Harris also estimates that there are

2,149 inmates in DPS custody, each of whom presumably could request halal trays. (Id. ¶ 19-20).

Harris further testified, “on information and belief,” that Jewish inmates have fabricated their

religious beliefs to obtain kosher diets, and thereby transfer to prisons that offer such diets. These


                                                  15
inmates purportedly have sought such transfers so they can engage in gang or other illicit collective

activity at their new institution. (Id. ¶ 24). Harris thus suggests that if DPS provides halal diets to

Muslim inmates, the same issues will occur in the Muslim inmate population.

       DPS has not satisfied its burden of showing a compelling governmental interest. The

security issues advanced by defendants are speculative and conclusory. Harris provides no specific

examples or other documentary evidence establishing that Jewish or Muslim inmates have fabricated

their religious beliefs to obtain transfers for nefarious reasons. Instead, she states in wholly

conclusory fashion (and “on information and belief”) that she believes certain Jewish inmates have

done so.    DPS cannot rely on speculative, conclusory assertions to establish a compelling

governmental interest, even where such evidence is provided in an affidavit. See Smith, 578 F.3d

at 252 (noting conclusory assertions in prison official’s affidavit are insufficient to satisfy strict

scrutiny); see also Lawson v. Singletary, 85 F.3d 502, 509 (11th Cir. 1996) (“[P]olicies grounded

on mere speculation, exaggerated fears, or post-hoc rationalizations will not suffice to [satisfy strict

scrutiny under RLUIPA].”).

       Moreover, to the extent DPS does not provide halal-certified foods due to security concerns,

the policy is substantially underinclusive. A prison policy is underinclusive “when it leaves

appreciable damage to that supposedly vital interest unprohibited.” Church of the Lukumi Babalu

Aye, Inc. v. City of Hialeah, 508 U.S. 520, 529, 547 (1993). A policy that is substantially

underinclusive – because it permits the prohibited conduct for some inmates but not others – cannot

satisfy strict scrutiny unless the government provides an adequate explanation for the discrepancy.

See Holt, 135 S. Ct. at 865-66; see also Ware v. Louisiana Dep’t of Corr., 866 F.3d 263, 268-69 (5th

Cir. 2017). Here, DPS provides kosher diets for Jewish inmates but does not provide halal diets for


                                                  16
Muslim inmates, and DPS has not explained why it can accommodate the security issues related to

providing kosher diets but not the security issues related to providing halal diets.8

         Defendants also assert the cost of providing halal diets is significantly more than kosher or

regular diet trays, and thus justifies their refusal to provide halal diets. The Harris affidavit is

somewhat more specific as to cost than security concerns because Harris contacted one vendor and

obtained a cost estimate for providing halal-certified trays. (Harris Aff. (DE 62-4) ¶ 18). The cost

issue also does render the policy underinclusive, as the cost for providing kosher meals is similar

to that for providing the regular diet, whereas the cost of halal-certified meals is approximately three

times greater than the cost of regular trays. (See id.)

         The fundamental defect of defendants’ cost argument is that it is limited to the cost of

providing pre-prepared halal-certified meats. Plaintiff has acknowledged that he can maintain a

halal diet by eating a vegetarian meal that is not contaminated with meat byproducts. (Pl.’s Decl.

(DE 58-1) ¶¶ 10-11). The Harris affidavit does not provide a cost estimate for providing Muslim

inmates a vegan meal tray,9 which DPS already provides to Hindu, Buddhist, and Rastafarian

inmates. Nor does it provide a cost estimate for providing a lacto-ovo tray not containing meat

byproducts in vegetarian side dishes. See Smith, 578 F.3d at 253 (defendant must show compelling

government interest specific to plaintiff’s proposed alternative accommodation); Lovelace, 472 F.3d


         8
           Defendants suggest that they were compelled to provide kosher meals after certain adverse court rulings, and
thus they did not have a choice with respect to accommodating security concerns created by providing kosher diets. But
that fact does not absolve defendants of the burden to explain why they can provide kosher diets without any documented
security issues, but cannot provide similar accommodations for Muslim inmates who wish to maintain a halal diet. See
Holt, 135 S. Ct. at 865-66.
         9
          As set forth above, the vegan diet is a separate diet provided to Hindu, Buddhist, and Rastafarian inmates,
which is prepared on a separate cook line and does not contain any meat byproducts. (DPS Food & Nutrition Mgmt.
Policies & Procedures (DE 58-4) at 24; Harris Aff. (DE 62-4) ¶ 7). Muslims are not currently permitted to select the
vegan diet, though they can select the lacto-ovo vegetarian entree with the same haram sides that other inmates receive.
(Harris Aff. (DE 62-4) ¶ 11; Pl.’s Decl. (DE 58-1) ¶¶ 13-14).

                                                          17
at 190 (same).

          But even if plaintiff were requesting only halal-certified meats (which he is not), the Harris

affidavit still rests on the unsupported assumption that all Muslim inmates will request halal-

certified meats. If plaintiff is the only inmate that requests halal-certified meats (or if only a limited

number of Muslim inmates request them), then cost will not be an issue. And the Harris affidavit

does not provide any estimate with respect to the number of inmates that may request halal-certified

meats. As noted, speculative or conclusory assertions cannot sustain defendants’ burden of

establishing a compelling governmental interest.10 Smith, 578 F.3d at 252; Rich v. Sec’y, Fla. Dep’t

of Corr., 716 F.3d 525, 533 n.6 (11th Cir. 2013) (holding prison official’s affidavit cannot establish

compelling governmental interest where it is based on cost assumptions that are unsupported by the

record, including assumption that all Muslim inmates would request kosher meal); see also Holt, 135

S. Ct. at 866 (rejecting RLUIPA compelling interest argument where “[a]t bottom, this argument is

but another formulation of the classic rejoinder of bureaucrats throughout history: If I make an

exception for you, I’ll have to make one for everybody, so no exceptions. We have rejected a

similar argument in analogous contexts, and we reject it again today.” (internal quotations and

citations omitted)).

         Even assuming that defendants have established cost as a compelling government interest,

plaintiff is still entitled to summary judgment on his RLUIPA claim because defendants have not

established that failing to provide a halal-compliant diet is the least restrictive means of furthering



         10
           The court also notes that the absence of evidence sufficient to establish a compelling governmental interest
does not create a triable issue of fact. Plaintiff has moved for summary judgment on his RLUIPA claim, and thus
defendants bear the burden of demonstrating through submission of admissible evidence a genuine issue of material fact
on issues for which they have the burden of proof. See Celotex, 477 U.S. at 324. As set forth above, the Harris affidavit
does not “designate specific facts showing that there is a genuine issue for trial.” Id.

                                                          18
that interest. “The least-restrictive-means standard is exceptionally demanding, and it requires the

government to show that it lacks other means of achieving its desired goal without imposing a

substantial burden on the exercise of religion by the objecting party.” Holt, 135 S. Ct. at 864

(internal quotation marks and alterations omitted). To satisfy the least restrictive means test, “the

government [must], consistent with the RLUIPA statutory scheme, acknowledge and give some

consideration to less restrictive alternatives.” Couch, 679 F.3d at 203; see also Holt, 135 S. Ct. at

864-865 (holding defendants “fail[ed] to prove that [the plaintiff’s] proposed alternatives would not

sufficiently serve its interests”).

        As set forth above, the Islamic faith does not require plaintiff to eat halal-certified meats,

though he would strongly prefer to do so. (Pl.’s Decl. (DE 58-1) ¶ 11). Plaintiff can thus obtain a

halal diet by eating a vegan meal or if DPS ensures that all food products served on the lacto-ovo

tray are not contaminated with haram animal byproducts. (Pl.’s Memo (DE 59) at 16). Accordingly,

defendants can potentially accommodate plaintiff’s religious exercise by providing him the same

diet they already provide to Buddhist, Rastafarian, and Hindu inmates. And as explained above,

defendants have not established that providing plaintiff a vegan diet would significantly increase

costs or create specific security issues.    Defendants’ summary judgment materials also do not

establish that they have considered providing plaintiff a vegan diet. See Couch, 679 F.3d at 604

(holding defendants failed to satisfy strict scrutiny where prison official’s affidavit did not show that

defendants had considered plaintiff’s proposed alternatives).

        Defendants also argue they are entitled to summary judgment on the RLUIPA claim because

plaintiff cannot establish defendants acted with the requisite intent. But establishing intent is not

required where, as here, plaintiff alleges the diet policy itself violates RLUIPA and asserts the claim


                                                   19
against defendants in their official capacities. See Lovelace, 472 F.3d at 193-95 (“To hold

defendants liable as individuals [under RLUIPA], [plaintiff] must further prove that they acted with

the requisite intent.”). Plaintiff’s RLUIPA claim was alleged against defendants in their official

capacities, based on promulgation of a policy that substantially burdens his religious exercise, and

thus plaintiff is not required to establish an intentional deprivation of his RLUIPA rights.11 See id.;

Rendelman v. Rouse, 569 F.3d 182, 189 (4th Cir. 2009).

         Finally, the court notes defendants submitted a supplemental affidavit from Harris in

response to plaintiff’s motion for summary judgment, stating animal byproducts have now been

permanently removed from the recipes for turnip greens, cornbread stuffing, and rice pilaf. (Second

Harris Aff. (DE 66-1)). Defendants do not argue that this affidavit moots plaintiff’s claims, and so

the court does not address that issue. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 189 (2000) (noting defendants bear a “heavy burden” to establish that subsequent

events moot a claim).

         Based on the foregoing, plaintiff is entitled to summary judgment on his RLUIPA claim.

Plaintiff has established a substantial burden on religious exercise, and defendants have failed to

create a genuine issue of material fact as to RLUIPA’s strict scrutiny requirements. Defendants’

motion for summary judgment on the RLUIPA claim necessarily is denied, and thus the final

remaining issue as to the RLUIPA claim is plaintiff’s remedy. As noted, an injunction is the only

remedy available under RLUIPA. See Madison v. Virginia, 474 F.3d 118, 130-31, 133 (4th Cir.



         11
           Plaintiff’s pro se complaint also asserted RLUIPA claims against defendants in their individual capacities,
but plaintiff appears to have abandoned any such claims, as he fails to address them in his summary judgment briefing.
Notably, Rendelman held an RLUIPA plaintiff cannot obtain monetary damages against prison officials sued in their
individual capacities. 569 F.3d at 189. And plaintiff can obtain the injunctive relief he seeks by pursuing his RLUIPA
claim against defendants in their official capacities. See Lovelace, 472 F.3d at 193.

                                                         20
2006).12

         The parties should be provided the opportunity in the first instance to propose the form of

injunctive relief. See Taylor v. Freeman, 34 F.3d 266, 269 (4th Cir. 1994) (“Even where there has

been a finding on the merits that unconstitutional conditions exist, federal courts should proceed

cautiously and incrementally in ordering remediation so as not to assume the role of prison

administrators.”). Thus, the court DIRECTS the parties to confer and propose a joint consent order

for the court’s approval to accommodate plaintiff’s request for a halal-compliant diet.13 In the event

the parties are not able to agree on the form of injunctive relief, the parties may submit separate

proposed orders, and memoranda limited to 10 pages in support of their respective proposed orders.

These submissions – either the joint proposed consent order or separate proposed orders and

accompanying memoranda – shall be filed within 30 days of entry of this order. If the parties

require additional time for these submissions, they may request extensions of this deadline.

         2.       First Amendment Claim

         Plaintiff also alleges defendants’ failure to provide a halal diet violates his right under the

First Amendment to freely exercise his religion. As relief, plaintiff requests monetary damages and

injunctive relief, and asserts this claim against defendants in their individual and official capacities.


         12
            The court notes solely for comparison purposes that a number of courts outside of this circuit have entered
summary judgment in favor of prisoner plaintiffs on similar RLUIPA claims. See, e.g., Hudson v. Dennehy, 538 F. Supp.
2d 400, 412–13 (D. Mass. 2008), judgment entered, No. CIV.A.01-12145-RGS, 2008 WL 1451984 (D. Mass. Apr. 11,
2008), aff’d sub nom. Crawford v. Clarke, 578 F.3d 39 (1st Cir. 2009); Watkins v. Jones, No. 4:12CV215-RH/CAS,
2015 WL 5468648, at *3 (N.D. Fla. Sept. 15, 2015), aff’d sub nom. Watkins v. Fla. Dep’t of Corr., 669 F. App’x 982
(11th Cir. 2016); Agrawal v. Briley, No. 02C6807, 2004 WL 1977581, at *15 (N.D. Ill. Aug. 25, 2004). After entering
judgment, these courts either ordered the parties to submit briefing on the appropriate remedy or ordered injunctive relief
directing prison officials to modify diet plans that impose substantial burden on religious exercise. Hudson, 538 F. Supp.
2d at 412-13; Watkins, 2015 WL 5468648, at *3; Agrawal, 2004 WL 1977581, at *15. As set forth above, the court will
provide the parties an opportunity to submit briefing on the appropriate remedy in the first instance.
         13
            Consistent with the preceding analysis, the court does not suggest a “halal-compliant diet” requires DPS to
provide halal-certified meats.

                                                           21
(Compl. (DE 1)).

       The court begins with plaintiff’s First Amendment claims against defendants in their

individual capacities. Defendants raise the defense of qualified immunity as to this claim.

Government officials are entitled to qualified immunity from civil damages so long as “their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In other words, a government

official is entitled to qualified immunity when 1) the plaintiff has not demonstrated a violation of

a constitutional right, or 2) the court concludes that the right at issue was not clearly established at

the time of the official’s alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

         The Free Exercise Clause of the First Amendment states that “Congress shall make no law

respecting an establishment of religion.” U.S. Const. Amend. I. To state a free exercise claim under

the First Amendment, a plaintiff must allege facts sufficient to show that he held a sincere religious

belief, and that the official action or regulation substantially burdened his exercise of that belief.

Hernandez v. Comm’r, 490 U.S. 680, 699 (1989). A prison policy that substantially burdens an

inmate’s ability to practice his religion withstands a First Amendment challenge when it is rationally

related to furtherance of a legitimate governmental or penal interest. O’Lone v. Estate of Shabazz,

482 U.S. 342, 349 (1987); Turner v. Safely, 482 U.S. 78, 89–91 (1987). Additionally, to establish

a violation of the First Amendment and obtain damages under § 1983, plaintiff must demonstrate

defendants intentionally violated his First Amendment rights by failing to provide a halal-compliant

diet. See Lovelace, 472 F.3d at 194-95.

       As an initial matter, plaintiff concedes defendants Perry and Solomon are entitled to qualified

immunity on plaintiff’s damages claims. (Pl.’s Resp. Mem. (DE 67) at 13). As to defendant Brown,


                                                  22
there is no record evidence suggesting she intentionally sought to impair plaintiff’s free exercise

rights by refusing to provide a halal diet. In fact, plaintiff never submitted a request for a halal diet

directly to defendant Brown or to the religious practices committee. (Brown Aff. (DE 62-2) ¶ 17).

Where a defendant is not even aware of plaintiff’s request for religious accommodation, she cannot

possibly have acted intentionally to violate plaintiff’s First Amendment rights. See Lovelace, 472

F.3d at 196 (affirming grant of summary judgment on plaintiff’s free exercise claim where

defendants were aware of plaintiff’s request to participate in Ramadan but negligently failed to

confirm he was eligible to participate).

         Plaintiff argues that defendant Brown should be held individually liable because she was

responsible for producing the Muslim diet policy that substantially burdened plaintiff’s religious

exercise. The allegedly unconstitutional policy is found in the DPS Religious Practices Reference

Manual, which provides that Muslim inmates can select “either a Lacto-Ovo-Vegetarian Diet or

Non-Meat Alternative Entree.” (DPS Religious Practices Reference Manual (DE 58-10) at 65).

Plaintiff alleges defendant Brown knew that Muslim inmates required halal-compliant diets, based

on her communications with DPS clinical chaplains Akbar and Mohammad. As set forth above, in

2011, defendant Brown consulted Akbar and Mohammad concerning dietary restrictions for

practicing Muslims. (Defs’ Disc. Resps. (DE 58-6) at 5). Mohammad responded with the following

email:

         Since the N.C. Department of Corrections have been mandated by the Courts to
         provide Kosher meals for Jewish inmates a precedence has been set. This
         necessitates having to reconsider Islamic diets in the [DPS] in a much broader way.

         It is a majority Islamic opinion that Muslim [sic] can eat Kosher meals but Halal is
         preferred. As more inmates request the kosher meal it is prompting Muslim inmates
         to now request Halal as a preference over kosher and the Non-meat Alternative Diet.


                                                   23
         Our response to these new request [sic] for Halal should be within the spirit of the
         precedence that has been set for Kosher meals. Care has to be taken to ensure our
         response keeps with the mandate of RLUIPIA [sic] (Religious Land Use
         Institutionalized Persons Act) Law which says we must use the least restrictive
         means when limiting a religious practice.

(Email from clinical chaplain Mohammad to Betty Brown and Khalil Akbar (DE 58-9) at 2).

         Based on this email, plaintiff alleges defendant Brown “consulted with Akbar and

Mohammad, who advised her that kosher or halal meals would satisfy Muslim requirements [but]

defendant Brown took no other measures to determine whether a lacto-ovo meal tray would satisfy

halal requirements.” (Pl.’s Resp. Mem. (DE 67) at 14-15). There is no record evidence suggesting

defendant Brown failed to take “measures to determine whether a lacto-ovo meal tray would satisfy

the halal diet.” (Id.) In fact, both Harris (the DPS director of food and nutrition management) and

defendant Brown testified they believed the lacto-ovo diet complied with halal requirements.14

(Brown Aff. (DE 62-2) ¶ 12; Harris Aff. (DE 62-4) ¶ 13). Nor can defendant Brown’s alleged intent

to burden plaintiff’s religious exercise be inferred from the presence of animal byproducts in certain

side dish recipes served on lacto-ovo trays, particularly where there is no evidence defendant Brown

was responsible for developing the recipes for rice pilaf, cornbread stuffing, or turnip greens.

         But even if plaintiff’s assertion were supported by the record, the most that can be said is

defendant Brown negligently failed to confirm the lacto-ovo diet was halal-compliant. As set forth

above, plaintiff cannot establish a First Amendment individual capacity claim based on negligent

conduct.15 See Lovelace 472 F.3d at 196. Accordingly, defendant Brown is entitled to qualified


         14
           Defendant Brown was not deposed, and so there is no record evidence specifically disputing these statements.
         15
           The court notes defendants raised the intent issue primarily with respect to plaintiff’s RLUIPA claims. (Defs’
Mem. (DE 63) at 16). In response, however, plaintiff acknowledged that “a defendant’s intent is relevant to whether a
plaintiff may recover damages under Section 1983 . . . .” (Pl.’s Resp. Mem. (DE 67) at 7). Thus, plaintiff was on notice
that he must demonstrate intent to establish a First Amendment damages claim. Additionally, in response to defendants’

                                                          24
immunity on plaintiff’s First Amendment damages claim because the undisputed record evidence

fails to establish a constitutional violation.

          As noted, plaintiff also attempts to bring his First Amendment claim against defendants in

their official capacities. (Compl. (DE-1) § III).                In his summary judgment briefing, however,

plaintiff states he is not pursuing damages against defendants in their official capacities. (Pl.’s Resp.

Mem. (DE 67) at 15). Additionally, to the extent plaintiff is pursuing a claim for injunctive relief

against defendants in their individual or official capacities under the First Amendment, the claim

is entirely duplicative of the RLUIPA claim because plaintiff requests the same form of injunctive

relief (provision of a halal-compliant diet) under both provisions. See Ashcroft v. al-Kidd, 563 U.S.

731, 735 (2011) (“Courts should think carefully before expending scarce judicial resources to

resolve difficult and novel questions of constitutional or statutory interpretation that will have no

effect on the outcome of the case.”). As set forth above, the court has granted plaintiff’s motion for

summary judgment as to the RLUIPA claim and the parties have been directed to file proposals for

providing plaintiff a halal diet. Thus, plaintiff’s First Amendment claim is dismissed as moot to the

extent it is asserted against defendants in their official capacities and to the extent it seeks injunctive

relief already provided under RLUIPA.

         3.        Equal Protection Claim

         The Equal Protection Clause provides that a state may not “deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. To that end, the Equal

Protection Clause provides that “all persons similarly situated should be treated alike.” City of



motion for summary judgment on the issue of punitive damages, plaintiff argues the record evidence set forth above
establishes defendant Brown “intentionally crafted and maintained a policy that is intentionally indifferent to incarcerated
Muslims’ right to a religiously adequate diet.” (Pl.’s Resp. Mem. (DE 67) at 15-16).

                                                            25
Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Generally, in order to establish an

equal protection claim, a plaintiff “must first demonstrate that he has been treated differently from

others with whom he is similarly situated and that the unequal treatment was the result of intentional

or purposeful discrimination. If a plaintiff makes this showing, the court proceeds to determine

whether the disparity in treatment can be justified under the requisite level of scrutiny.” Veney v.

Wyche, 293 F.3d 726, 730–31 (4th Cir. 2002) (internal quotation omitted); Morrison v. Garraghty,

239 F.3d 648, 654 (4th Cir. 2001).

        Plaintiff argues he has established a violation of the Equal Protection Clause because the

“DPS policy imposes stringent measures to accommodate the religious dietary requirements of

Jew[ish], Hindu[], Buddhist[], and Rastafarian[] [inmates]. Muslims, however, may only have the

regular prison diet and are otherwise left to police themselves.” (Pl.’s Resp. Mem. (DE 67) at 13

(internal quotation omitted)). As with the First Amendment claim, the equal protection claim is

asserted solely against defendant Brown in her individual capacity.

        For the reasons set forth in the court’s discussion of the First Amendment claim, there is no

record evidence establishing defendant Brown’s adoption of the Muslim diet policy constituted

intentional discrimination against Muslims. Defendant Brown at most negligently failed to ensure

the lacto-ovo diet as halal-complaint. See Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 815-16

(8th Cir. 2008) (affirming grant of summary judgment on equal protection claim based on failure

to provide Halal diet because plaintiff failed to establish policy was adopted as a result of intentional

discrimination). Plaintiff also has not demonstrated that he is similarly situated to Jewish inmates

who receive kosher meals, or Buddhists, Hindu, or Rastafarian inmates that receive vegan meals.

See Long v. Vaughan, 652 F. App’x 176, 178 (4th Cir. 2016). Accordingly, plaintiff’s evidence


                                                   26
does not establish an equal protection violation and defendant Brown is entitled to qualified

immunity.

         As noted, plaintiff concedes that defendants Perry and Solomon are entitled to qualified

immunity on the equal protection claim, and that he is not pursing damages claims against

defendants in the official capacities. And to the extent plaintiff seeks injunctive relief under his

equal protection claim, the relief sought has been provided in connection with plaintiff’s RLUIPA

claim.

         4.     Punitive Damages

         Defendants also have moved for summary judgment on plaintiff’s request for punitive

damages. As plaintiff acknowledges, a claim for punitive damages under § 1983 requires a showing

that “defendant’s conduct [was] motivated by evil motive or intent, or when it involves reckless or

callous indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56

(1983). For the reasons set forth above, plaintiff has not made this showing as to defendant’s

Brown’s conduct in promulgating the Muslim diet policy. Plaintiff’s request for punitive damages

also is not premised on any conduct by defendants Perry or Solomon. Accordingly, defendant’s are

entitled to summary judgment on plaintiff’s request for punitive damages.

                                         CONCLUSION

         Based on the foregoing, defendants’ motion for summary judgment (DE 60) is GRANTED

in part and DENIED in part. Defendants’ motion is granted as to plaintiff’s § 1983 First

Amendment and equal protection claims, and such claims are dismissed with prejudice. The motion

is also GRANTED as to plaintiff’s request for punitive damages. The motion is DENIED as to

plaintiff’s RLUIPA claims.


                                                27
       Plaintiff’s motion for summary judgment (DE 56) is also GRANTED in part and

DENIED in part. The motion is granted as to plaintiff’s RLUIPA claim, and the parties are

DIRECTED to provide a joint proposed consent order or individual proposed orders as set forth

above within 30 days of entry of this order.          Plaintiff’s motion for summary judgment is

DENIED in all other respects.

       Upon entry of the injunction, the court intends to enter final judgment in this case, unless the

parties demonstrate to the court that further proceedings are necessary before entering judgment.

       SO ORDERED, this the 15th day of October, 2018.




                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 28
